               Case 1:20-bk-11784-MB                    Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59                                     Desc
                                                        Main Document    Page 1 of 15

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Valley Enterprises T.S. Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  13962 Saticoy Street
                                  Van Nuys, CA 91402
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 1:20-bk-11784-MB                       Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59                                        Desc
                                                             Main Document    Page 2 of 15
Debtor    Valley Enterprises T.S. Inc.                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District   Central District               When       9/17/20                    Case number   1:20-bk-11684-MB
                                                  District                                  When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                      Relationship
                                                  District                                  When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                Case 1:20-bk-11784-MB                    Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59                                        Desc
                                                         Main Document    Page 3 of 15
Debtor   Valley Enterprises T.S. Inc.                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 1:20-bk-11784-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59   Desc
                        Main Document    Page 4 of 15




                 NEXT PAGE
Case 1:20-bk-11784-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59   Desc
                        Main Document    Page 5 of 15
                    Case 1:20-bk-11784-MB                            Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59                                              Desc
                                                                     Main Document    Page 6 of 15

 Fill in this information to identify the case:
 Debtor name Valley Enterprises T.S. Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SRA Associates                                                  Collecting for                                                                                               $522.80
 112 W. Park Drive,                                              Toyota Motor Credit
 Ste 200
 Mount Laurel, NJ
 08054




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 1:20-bk-11784-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59   Desc
                        Main Document    Page 7 of 15
        Case 1:20-bk-11784-MB                      Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59                                                 Desc
                                                   Main Document    Page 8 of 15




                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
   1.   A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
        against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
        copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
        corporation of which the debtor Is a director, officer, or person in control, as follows: (Set forth the complete number
        and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
        assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
        included in Schedule A/B that was filed with any such prior proceeding(s).)
    1.20-bk-11684-MB CH 11 Filed 9/17/2020 Dismissed 9/30/2020

   2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
      Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
      debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
      debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
      complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
      and court to whom assigned, whether still pending and, if not. the disposition thereof. If none, so indicate. Also, list
      any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
   None

   3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
        previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
        of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
        of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
        or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
        such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
        still pending, and if not. the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
        A/B that was filed with any such prior proceeding(s).)
   1 :20-bk-11684-MB CH 11 Flied 9/17/2020 Dismissed 9/30/2020

  4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
     proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
     that was filed with any such prior proceeding(s).)
  None

 I declare, under penalty of perjury, that the foregoing is true and correct.
  Executed at     Van Nuys                                         , California.               � c:> _....__ep,:::::.�C,....
                                                                                               JoSITT'asco�
  Date:          October 5, 2020                                                               Signature of Debtor 1



                                                                                                   Signature of Debtor 2




                  This form Is mandalo,y II has been approved for use In the United Slates Bankruptcy Court for the Centrnl D,stnct of Cahfom,a
October 2018                                                            Pagel               F 1015-2.1.STMT.RELATED.CASES
             Case 1:20-bk-11784-MB                             Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59                              Desc
                                                               Main Document    Page 9 of 15
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re       Valley Enterprises T.S. Inc.                                                                     Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  5,000.00
             Prior to the filing of this statement I have received                                        $                  5,000.00
             Balance Due                                                                                  $                       0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 5, 2020                                                              /s/ Matthew D. Resnik
     Date                                                                         Matthew D. Resnik
                                                                                  Signature of Attorney
                                                                                  RESNIK HAYES MORADI, LLP.
                                                                                  17609 Ventura Blvd.
                                                                                  Ste 314
                                                                                  Encino, CA 91316
                                                                                  (818) 285-0100 Fax: (818) 855-7013
                                                                                  matt@rhmfirm.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 1:20-bk-11784-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59   Desc
                        Main Document    Page 10 of 15
     Case 1:20-bk-11784-MB                        Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59                                                    Desc
                                                  Main Document    Page 11 of 15


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Matthew D. Resnik
17609 Ventura Blvd.
Ste 314
Encino, CA 91316
(818) 285-0100 Fax: (818) 855-7013
California State Bar Number: (SBN 182562) CA
matt@rhmfirm.com




    Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         Valley Enterprises T.S. Inc.                                         ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I, Jose Pasco, President                                                      , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 1:20-bk-11784-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59   Desc
                        Main Document    Page 12 of 15
Case 1:20-bk-11784-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59   Desc
                        Main Document    Page 13 of 15
    Case 1:20-bk-11784-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59   Desc
                            Main Document    Page 14 of 15


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Valley Enterprises T.S. Inc.
                       13962 Saticoy Street
                       Van Nuys, CA 91402


                       Matthew D. Resnik
                       RESNIK HAYES MORADI, LLP.
                       17609 Ventura Blvd.
                       Ste 314
                       Encino, CA 91316


                       BSI Financial Services
                       P.O. Box 517
                       Titusville, PA 16354


                       BSI Financial Services
                       PO Box 1943
                       Richmond, IN 47375


                       California Dept of Tax and Fee Admi
                       Special Ops, MIC 29
                       PO Box 942879
                       Sacramento, CA 94279-0005


                       Carrington Mortgage Services
                       P.O. Box 79001
                       Phoenix, AZ 85062-9001


                       Chase Auto
                       PO Box 90187
                       Fort Worth, TX 76101-2087


                       Chysler Capital
                       P.O. Box 961275
                       Fort Worth, TX 76161
Case 1:20-bk-11784-MB   Doc 1 Filed 10/05/20 Entered 10/05/20 18:23:59   Desc
                        Main Document    Page 15 of 15



                   East West Bank
                   P.O. Box 60021
                   City of Industry, CA 91716-0021


                   Employment Developement Dept
                   PO Box 826806
                   Sacramento, CA 94206-0001


                   Franchise Tax Board
                   Attn: Bankruptcy Unit
                   P.O. Box 2952
                   Sacramento, CA 95812-2952


                   Internal Revenue Service
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   Los Angeles County Tax Collector
                   PO Box 54110
                   Los Angeles, CA 90054-0110


                   SRA Associates
                   112 W. Park Drive, Ste 200
                   Mount Laurel, NJ 08054


                   Val-Chris Investments, Inc.
                   2601 Main Street, Suite 400
                   Irvine, CA 92614
